ACCEPTED
                                                                                                  14-14-00741-CV
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                   Texas                    J. Erick Sandlin9/10/2015 11:44:36 AM
                                                   New York                 Associate       CHRISTOPHER PRINE
                                                   Washington, DC                                          CLERK
                                                   Connecticut             713.221.1469 Office
                                                   Seattle                 713.437.5308 Fax
                                                   Dubai
                                                   London                  Erick.Sandlin@bgllp.com

                                                                       FILED   IN & Giuliani LLP
                                                                          Bracewell
                                                                14th COURT711OF   APPEALS
                                                                              Louisiana Street
                                                                   HOUSTON,      TEXAS
                                                                          Suite 2300
                                                                          Houston, Texas
                                                                9/10/2015 11:44:36
                                                                          77002-2770AM
                                                                CHRISTOPHER A. PRINE
                                                                         Clerk
                              September 10, 2015

                                                                            Via E-File
Hon. Christopher A. Prine
Clerk of the Court
Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, TX 77002

      Re:   No. 14-14-00741-CV; Christopher Spates and Prodigy Services v.
            Eni US Operating Company; In the Fourteenth Court of Appeals,
            Houston, Texas

Dear Mr. Prine:

As we noted in our April 2, 2015 letter, Eni US Operating Co. Inc. (“Eni”) has
no position on the issues advanced in this appeal. Therefore, Eni does not plan
on participating in the oral argument scheduled on September 17, 2015 at 2
p.m.

                                     Respectfully submitted,


                                        /s/ Erick Sandlin
                                     Stephen B. Crain
                                     Texas Bar No. 04994580
                                     stephen.crain@bgllp.com
                                     J. Erick Sandlin
                                     Texas Bar No. 24056265
                                     erick.sandlin@bgllp.com
Hon. Christopher A. Prine
September 10, 2015
Page 2

                                     711 Louisiana St., Suite 2300
                                     Houston, Texas 77002
                                     Telephone: (713)-221-1305
                                     Facsimile: (800) 404-3970

                                     ATTORNEYS FOR APPELLEE
                                     ENI US OPERATING CO. INC.

                       CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing was served on counsel of record on
the 10th day of September, 2015, addressed as follows:

       Taura Spates                                        Via E-File
       P.O. Box 742393
       Houston, Texas 77274

       Counsel for Appellants, Christopher Spates and
       Prodigy Services LLC

       Rande Herrell                                       Via E-File
       John Worley
       Deterrean Gamble
       Office of the Attorney General of Texas
       P.O. Box 12017, Mail Code 038-1
       Austin, Texas 78711-2017

       Counsel for Appellee, Office of the Attorney
       General of Texas
Hon. Christopher A. Prine
September 10, 2015
Page 3

           Angela Marie Lancelin                              Via E-File
           Office of the Attorney General of Texas
           6161 Savoy
           Suite 320
           Houston, TX 77036

           Counsel for Appellee, Office of the Attorney
           General of Texas

                                            /s/ Erick Sandlin
                                                         Erick Sandlin




#4999480